  Case 15-41327         Doc 43     Filed 04/03/19 Entered 04/03/19 07:38:58              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-41327
         ROGER JENKINS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/07/2015.

         2) The plan was confirmed on 04/12/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/26/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,550.00.

         10) Amount of unsecured claims discharged without payment: $84,530.40.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-41327        Doc 43       Filed 04/03/19 Entered 04/03/19 07:38:58                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $7,200.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                      $7,200.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $326.60
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,326.60

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AAA COMMUNITY FINANCE            Unsecured            NA         325.21           325.21          19.60       0.00
AMERICAN CREDIT ACCEPTANCE       Unsecured      3,616.00            NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured     18,000.00     17,015.62        17,015.62       1,025.27        0.00
COMCAST                          Unsecured         337.00           NA               NA            0.00       0.00
CONTRACT CALLERS                 Unsecured      2,290.00            NA               NA            0.00       0.00
Convergent Outsourcing           Unsecured         926.00           NA               NA            0.00       0.00
CREDIT MANAGEMENT                Unsecured      1,264.00            NA               NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         508.00           NA               NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         315.00           NA               NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         616.00           NA               NA            0.00       0.00
FIFTH THIRD BANK                 Unsecured         388.00           NA               NA            0.00       0.00
FIRST CASH ADVANCE               Unsecured      1,060.00            NA               NA            0.00       0.00
GFC LENDING                      Unsecured     10,000.00       8,791.08         8,791.08           0.00       0.00
GREEN CIRCLE LENDING             Unsecured         400.00           NA               NA            0.00       0.00
HALSTED FIN SERV                 Unsecured      4,239.84            NA               NA            0.00       0.00
HOME SHOPPING NETWORK            Unsecured         172.44           NA               NA            0.00       0.00
IDAYA AUTO SALES                 Secured        1,015.00            NA               NA            0.00       0.00
IL STATE DISBURSEMENT UNIT       Priority          490.78           NA               NA            0.00       0.00
MFG FINANCIAL INC                Unsecured      2,712.00     23,065.16        23,065.16       1,389.79        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00           NA               NA            0.00       0.00
RESURGENCE CAPITAL LLC           Unsecured            NA       4,239.84         4,239.84        255.47        0.00
SPEEDY CASH                      Unsecured      1,195.00            NA               NA            0.00       0.00
Stellar Recovery Inc             Unsecured         621.00           NA               NA            0.00       0.00
TCF NATIONAL BANK                Unsecured          68.95           NA               NA            0.00       0.00
TONYA SAMBON                     Priority          315.18           NA               NA            0.00       0.00
UNIVERSAL ACCEPTANCE CORP        Unsecured     11,114.00            NA               NA            0.00       0.00
US Celluar                       Unsecured         249.00           NA               NA            0.00       0.00
US Celluar                       Unsecured         329.00           NA               NA            0.00       0.00
US Celluar                       Unsecured         616.00           NA               NA            0.00       0.00
US DEPT OF EDUCATION             Unsecured         898.00      3,041.66         3,041.66        183.27        0.00
USA PAYDAY LOANS                 Unsecured         600.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 15-41327         Doc 43      Filed 04/03/19 Entered 04/03/19 07:38:58                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $56,478.57          $2,873.40              $0.00


Disbursements:

         Expenses of Administration                             $4,326.60
         Disbursements to Creditors                             $2,873.40

TOTAL DISBURSEMENTS :                                                                        $7,200.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
